Name: 96/510/EC: Commission Decision of 18 July 1996 laying down the pedigree and zootechnical certificates for the importation of breeding animals, their semen, ova and embryos (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: natural and applied sciences;  agricultural activity;  trade
 Date Published: 1996-08-20

 Avis juridique important|31996D051096/510/EC: Commission Decision of 18 July 1996 laying down the pedigree and zootechnical certificates for the importation of breeding animals, their semen, ova and embryos (Text with EEA relevance) Official Journal L 210 , 20/08/1996 P. 0053 - 0067COMMISSION DECISION of 18 July 1996 laying down the pedigree and zootechnical certificates for the importation of breeding animals, their semen, ova and embryos (Text with EEA relevance) (96/510/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 94/28/EC of 23 June 1994 laying down the principles relating to the zootechnical and genetic conditions applicable to importations from third countries of animals, their semen, ova and embryos (1), and in particular Article 4, second and third indent, Article 5, second and third indent, Article 6, second indent and Article 7, second indent thereof,Whereas the Commission shall draw up the pedigree and zootechnical certificate which must accompany breeding animals, their semen, ova and embryos when they are imported into the Community; the information on these certificates are the basis for entry or registration in a Community herd-book or register;Whereas according to Article 1 of Council Directive 94/28/EC breeding animals can only be imported if they are entered or registered in a herd-book or register kept by an authority named on a list as referred to in Article 3 of Council Directive 94/28/EC; however, pending the drawing up of this list it is necessary to lay down the pedigree and zootechnical certificates;Whereas due to the peculiarities of each species, their semen, ova and embryos it is necessary to draw up certificates for pure-bred breeding animals, hybrid breeding pigs, pregnant animals, semen, ova and embryos;Whereas pending the Decision to be laid down in accordance with Article 5, second indent, of Directive 94/28/EC, only semen coming from an animal which has undergone the performance tests and genetic value assessment can be imported;Whereas some of the information regarding the consignee are already contained in the health certificates required for the import of animals, semen, ova and embryos; whereas therefore this information shall not be on the pedigree and zootechnical certificate;Whereas the specimen and the particulars to be shown on the pedigree and zootechnical certification of breeding animals, their semen, ova and embryos for intra-Community trade are, for the species concerned, already laid down in Commission Decision 86/404/EEC (2), Commission Decision 88/124/EEC (3), Commission Decision 89/503/EEC (4), Commission Decision 89/506/EEC (5), Commission Decision 90/258/EEC (6), Commission Decision 93/623/EEC (7) and Commission Decision 96/80/EC (8);Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Zootechnics,HAS ADOPTED THIS DECISION:Article 1 The certificate referred to in Article 4, second indent of Directive 94/28/EC must be conform:- in the case of pure-bred breeding animals of the bovine species, pure-bred breeding pigs, pure-bred breeding sheep and goats, to the model in Annex I,- in the case of hybrid breeding pigs, to the model in Annex II,- in the case of registered equidae, to the identification document as laid down in Decision 93/623/EEC.Article 2 Furthermore if the animals referred to in Article 1 are pregnant, the certificate must be supplemented with the certificate conforming to the model in Annex III.Article 3 The certificate for semen referred to in Article 5, third indent of Directive 94/28/EC must conform to the model in Annex IV.Article 4 The certificate for ova referred to in Article 6, second indent of Directive 94/28/EC must conform to the model in Annex V.Article 5 The certificate for embryos referred to in Article 7, second indent of Directive 94/28/EC must conform to the model in Annex VI.Article 6 The data set out in the certificate provided for in Article 1 to 5 may be included in documents accompanying the animals, semen, ova and embryos. In this event the authorities must certify that the data set out is included in those documents, by the following formula:'The undersigned certify that these documents contain the data mentioned in Commission Decision 96/510/EC.`Article 7 This Decision is applicable from 1 August 1997.Article 8 This Decision is addressed to the Member States.Done at Brussels, 18 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 178, 12. 7. 1994, p. 66.(2) OJ No L 233, 20. 8. 1986, p. 19.(3) OJ No L 62, 8. 3. 1988, p. 32.(4) OJ No L 247, 23. 8. 1989, p. 22.(5) OJ No L 247, 23. 8. 1989, p. 34.(6) OJ No L 145, 8. 6. 1990, p. 39.(7) OJ No L 298, 3. 12. 1993, p. 45.(8) OJ No L 19, 25. 1. 1996, p. 50.ANNEX I >REFERENCE TO A FILM>ANNEX II >REFERENCE TO A FILM>ANNEX III >REFERENCE TO A FILM>ANNEX IV >REFERENCE TO A FILM>ANNEX V >REFERENCE TO A FILM>ANNEX VI >REFERENCE TO A FILM>